DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Xiongying Tu (Reg. No. 73,446) on December 1, 2021.

The application has been amended as follows: 
In the Specification:
At page 6, line 3 of the originally filed specification, “Brief” is inserted before “Description of Drawings”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to disclose or suggest a plasmid construct for gene targeting having a structure having homologous sequences (A1 and A2) to a sequence upstream and a sequence downstream of the target gene:
5'-A1-B1-C1-X-C2-B2-A2-3'; 
5'-A1-B1-C1i -C2-X-B2-A2-3'; 

5'-A1-B1-C1-X-B2-A2-3'; 
5'-A1-B1-X-C1-B2-A2-3'.
B1 and B2 are site-specific recombination sites, C1 and C2 are marker genes, and X is an active variant of the target gene.   C1 and C2 cannot both be absent.
The prior art further fails to disclose methods of gene targeting and engineering a strain using the plasmid construct above.

Lepage (129 Methods in Molecular Medicine 41-67 (2006)) is deemed to be the closest prior art, with Figure 1 showing various configurations of targeting vectors, including one with three site-specific recombination sites.  However, Lepage does not disclose or suggest a construct where the active variant and one or both marker genes are between only two recombination sites.  The additional recombination site of Lepage will provide for a different integration/targeting sequence and result than the instantly claimed construct.

The Terminal Disclaimer over U.S. Patent Application No. 15/570,656, filed August 16, 2021, is approved.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874. The examiner can normally be reached Monday - Thursday 8:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636